RENDERED: MARCH 26, 2021; 10:00 A.M.
                             NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                Court of Appeals

                                   NO. 2020-CA-0635-MR

CHRISTOPHER GRIBBINS                                                APPELLANT


                      APPEAL FROM MARION CIRCUIT COURT
v.                       HONORABLE DAN KELLY, JUDGE
                            ACTION NO. 12-CR-00128


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

GOODWINE, JUDGE: Christopher Gribbins appeals from the April 6, 2020 and

April 13, 2020 orders of the Marion Circuit Court denying his motion for relief

under CR1 60.02, CR 60.03, and the Eighth Amendment of the United States

Constitution. We affirm.




1
    Kentucky Rules of Civil Procedure.
                                       BACKGROUND

                 On July 17, 2014, a jury found Gribbins guilty of wanton murder.2

The trial court subsequently imposed a sentence of twenty years’ imprisonment.

The Kentucky Supreme Court affirmed Gribbins’ conviction on direct appeal.

Gribbins v. Commonwealth, 483 S.W.3d 370 (Ky. 2016). He then filed a motion

under RCr3 11.42 alleging ineffective assistance of counsel which remains pending

before the trial court.

                 On April 3, 2020, Gribbins filed a motion under CR 60.02(f), CR

60.03, and the Eighth Amendment requesting relief from the remainder of his

sentence due to his risk of contracting SARS-CoV-2 (“COVID-19”). Gribbins

alleges he is at increased risk of contracting COVID-19 due to his incarceration

and is in a high-risk category for complications from the virus because he is

currently being treated for cancer and is immunocompromised. On April 6, 2020,

the trial court denied the motion on all grounds. Upon Gribbins’ motion for

additional findings of fact, the trial court found, “[t]he court is not persuaded that

the defendant, on the facts alleged, is exposed to a greater risk of exposure to the

Covid 19 virus in the penitentiary [sic] than in the public in general.” Record

(“R”) at 372. This appeal followed.


2
    Kentucky Revised Statutes (KRS) 507.020(1)(b), a capital offense.
3
    Kentucky Rules of Criminal Procedure.

                                                -2-
                            STANDARD OF REVIEW

             This Court reviews orders on CR 60.02 motions for abuse of

discretion. White v. Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citation

omitted). A trial court’s denial of a CR 60.03 motion is also reviewed for abuse of

discretion. Rogers Group, Inc. v. Masterson, 175 SW.3d 630, 636 (Ky. App.

2005) (citations omitted). “The test for abuse of discretion is whether the trial

judge’s decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (citation

omitted).

             Questions of constitutionality are reviewed de novo. Phon v.

Commonwealth, 545 S.W.3d 284, 290 (Ky. 2018) (citation omitted).

                                    ANALYSIS

             On appeal, Gribbins argues: (1) the trial court abused its discretion in

denying his motion under CR 60.02(f); (2) the trial court abused its discretion in

denying his motion under CR 60.03; (3) he is entitled to relief under the Eighth

Amendment; and (4) he is entitled to an evidentiary hearing on his motion.

             First, Gribbins is not entitled to relief under CR 60.02(f). A trial court

may relieve a party from a final judgment upon a showing of a “reason of an

extraordinary nature justifying relief.” CR 60.02(f). This rule “functions to

address significant defects in the trial proceedings.” Ramsey v. Commonwealth,


                                         -3-
453 S.W.3d 738, 739 (Ky. App. 2014) (citing Wine v. Commonwealth, 699 S.W.2d

752, 754 (Ky. App. 1985)). To succeed on a claim under CR 60.02(f), “the movant

must specifically present facts which render the original trial tantamount to none at

all.” Foley, 425 S.W.3d at 885-86 (citation and internal quotation marks omitted).

             This Court has determined “results of incarceration” are not proper

considerations under CR 60.02(f). Wine, 699 S.W.2d at 754. Later, in Ramsey,

453 S.W.3d at 739, this Court held physical ailments are not trial defects and do

not qualify as “claims of an extraordinary nature” entitling someone to relief under

CR 60.02(f). We are similarly persuaded that Gribbins’ risk of contracting

COVID-19 is not a proper consideration for relief under CR 60.02(f) because it

does not relate to trial proceedings. Therefore, the trial court did not abuse its

discretion in denying his CR 60.02 motion.

             Next, Gribbins’ claim under CR 60.03 must fail.

             Rule 60.02 shall not limit the power of any court to
             entertain an independent action to relieve a person from a
             judgment, order or proceeding on appropriate equitable
             grounds. Relief shall not be granted in an independent
             action if the ground of relief sought has been denied in a
             proceeding by motion under Rule 60.02, or would be
             barred because not brought in time under the provisions
             of that rule.

CR 60.03. “This rule is intended as an equitable form of relief when no other

avenue exists.” Meece v. Commonwealth, 529 S.W.3d 281, 295 (Ky. 2017).

Because Gribbins’ argument on the same grounds fails under CR 60.02(f), it


                                          -4-
follows that he is also not entitled to relief under CR 60.03. See Foley, 425 S.W.3d

at 888.

             Furthermore, Gribbins has failed to establish all necessary elements

for equitable relief under CR 60.03.

             Generally, claimants seeking equitable relief through
             independent actions must meet three requirements.
             Claimants must (1) show that they have no other
             available or adequate remedy; (2) demonstrate that
             movants’ own fault, neglect, or carelessness did not
             create the situation for which they seek equitable relief;
             and (3) establish a recognized ground –such as fraud,
             accident, or mistake –for the equitable relief.
Bowling v. Commonwealth, 163 S.W.3d 361, 365 (Ky. 2005), abrogated on other

grounds by Woodall v. Commonwealth, 563 S.W.3d 1 (Ky. 2018). We agree with

the parties that Gribbins did not cause the COVID-19 pandemic.

             Nonetheless, Gribbins cannot succeed under CR 60.03 because he has

failed to establish a recognized ground for equitable relief. While Gribbins is

correct that the rule does not limit potential grounds for equitable relief to fraud,

accident, or mistake, it does require that a movant establish a recognized ground

for relief. Gribbins makes only conclusory statements that he has met the

requirements set out in Bowling without identifying the recognized ground for

relief under which his claim is made. Such statements are an insufficient basis for

this Court to grant relief. Jones v. Livesay, 551 S.W.3d 47, 52 (Ky. App. 2018).




                                          -5-
As such, the trial court did not abuse its discretion by denying Gribbins’ motion

under CR 60.03.

             Furthermore, Gribbins is not entitled to relief under the Eighth

Amendment. The Eighth Amendment is violated “when the State by the

affirmative exercise of its power so restrains an individual’s liberty that it renders

him unable to care for himself, and at the same time fails to provide for his basic

human needs –e.g., food, clothing, shelter, medical care, and reasonable safety.”

Griffith v. Franklin County, Ky., 975 F.3d 554, 566 (6th Cir. 2020) (citations

omitted). “[T]he treatment a prisoner receives in prison and the conditions under

which he is confined are subject to scrutiny under the Eighth Amendment.”

Helling v. McKinney, 509 U.S. 25, 31, 113 S. Ct. 2475, 12 L. Ed. 2d 22 (1993).

“[D]eliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain . . . proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 50 L. Ed. 2d

251 (1976) (citation omitted). The Eighth Amendment prohibits deliberate

indifference to prison conditions which may result in future harm to prisoners’

health. Helling, 509 U.S. at 33, 113 S. Ct. 2475.

             However, “prison officials who actually knew of a substantial risk to

inmate health or safety may be found free from liability if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer v.


                                          -6-
Brennan, 511 U.S. 825, 844, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). The Sixth

Circuit recently considered an Eighth Amendment claim relating to COVID-19 in

Wilson v. Williams, 961 F.3d 829 (6th Cir. 2020). Therein, the Sixth Circuit held,

despite an outbreak ultimately occurring at the prison in question, the Bureau of

Prisons had not been deliberately indifferent to the prisoners’ health and safety

because it responded reasonably to the risks posed by COVID-19 by implementing

a plan to reduce those risks. Id. at 840-41.

             COVID-19 poses a significant threat to those living in confinement,

and there is an increased risk of complications for individuals with certain health

conditions, including cancer. However, Gribbins has not proven the prison has

been deliberately indifferent to his condition or the risks posed by COVID-19, nor

that he has been deprived of any necessary medical care. Instead, he admits the

Department of Corrections (“DOC”) has instituted protocols for responding to the

virus and the prison has complied with those measures. He further admits the

DOC has continued to transport him for cancer treatment. Gribbins’ subjective

belief that the DOC’s protocols are inadequate is insufficient to sustain an Eighth

Amendment claim. The trial court did not err in denying his motion.

             Finally, we find no merit in Gribbins’ argument that he was entitled to

an evidentiary hearing. “Before the movant is entitled to an evidentiary hearing, he

must affirmatively allege facts which, if true, justify vacating the judgment and


                                         -7-
further allege special circumstances that justify CR 60.02 relief.” Gross v.

Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). As Gribbins alleges no such

facts or special circumstances, the trial court did not err in denying his request for

an evidentiary hearing.

             ALL CONCUR.


 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Joshua R. Bolus                            Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

                                            Todd D. Ferguson
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -8-